

115 HR 6768 IH: Fracking Disclosure and Safety Act
U.S. House of Representatives
2018-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6768IN THE HOUSE OF REPRESENTATIVESSeptember 10, 2018Mr. Soto (for himself, Mr. Gallego, Mr. Quigley, Mr. Payne, Ms. Norton, Ms. Barragán, Mr. Cartwright, and Ms. Moore) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Transportation and Infrastructure, and Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo re-establish certain hydraulic fracturing chemical disclosure rules, standards for well
			 construction, and waste management rules, and for other purposes.
	
 1.Short titleThis Act may be cited as the Fracking Disclosure and Safety Act. 2.Fracking regulation on Federal lands (a)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary of the Interior, acting through the Bureau of Land Management, shall issue regulations governing the use of hydraulic fracturing under oil and gas leases for Federal lands.
 (b)Included provisionsThe regulations issued pursuant to this section shall require the designated operator of an oil and gas lease to—
 (1)conduct baseline water testing prior to commencing hydraulic fracturing operations; and (2)fully disclose to the public the chemicals used for hydraulic fracturing under such lease on an appropriate internet website.
 (c)Interim application of prior ruleThe final rule entitled Oil and Gas; Hydraulic Fracturing on Federal and Indian Lands, as published in the Federal Register on March 26, 2015 (80 Fed. Reg. 16128), and corrected by the rule published on March 30, 2015 (80 Fed. Reg. 16577), shall apply until the date of the publication of a final rule under subsection (a).
			3.Closing loopholes
			(a)Safe Drinking Water Act
 (1)Hydraulic fracturingSection 1421(d)(1) of the Safe Drinking Water Act (42 U.S.C. 300h(d)(1)) is amended by striking subparagraph (B) and inserting the following:
					
 (B)includes the underground injection of fluids or propping agents pursuant to hydraulic fracturing operations related to oil, gas, or geothermal production activities; but
 (C)excludes the underground injection of natural gas for purposes of storage.. (2)Disclosure of hydraulic fracturing chemicals; medical emergencies; proprietary chemical formulasSection 1421(b) of the Safe Drinking Water Act (42 U.S.C. 300H(b)) is amended by adding at the end the following:
					
						(4)
 (A)Regulations included under paragraph (1)(C) shall include the following requirements: (i)A person conducting hydraulic fracturing operations shall disclose to the State (or the Administrator if the Administrator has primary enforcement responsibility in the State)—
 (I)prior to the commencement of any hydraulic fracturing operations at any lease area or portion thereof, a list of chemicals intended for use in any underground injection during such operations, including identification of the chemical constituents of mixtures, Chemical Abstracts Service numbers for each chemical and constituent, material safety data sheets when available, and the anticipated volume of each chemical; and
 (II)not later than 30 days after the end of any hydraulic fracturing operations, the list of chemicals used in each underground injection during such operations, including identification of the chemical constituents of mixtures, Chemical Abstracts Service numbers for each chemical and constituent, material safety data sheets when available, and the volume of each chemical used.
 (ii)The State or the Administrator, as applicable, shall make the disclosure of chemical constituents referred to in clause (i) available to the public, including by posting the information on an appropriate internet website.
 (iii)Whenever the State or the Administrator, or a treating physician or nurse, determines that a medical emergency exists and the proprietary chemical formula of a chemical used in hydraulic fracturing operations is necessary for medical treatment, the person conducting the hydraulic fracturing operations shall, upon request, immediately disclose the proprietary chemical formulas or the specific chemical identity of a trade secret chemical to the State, the Administrator, or the treating physician or nurse, regardless of whether a written statement of need or a confidentiality agreement has been provided. The person conducting the hydraulic fracturing operations may require a written statement of need and a confidentiality agreement as soon thereafter as circumstances permit.
 (B)Subparagraphs (A)(i) and (A)(ii) do not authorize the State (or the Administrator) to require the public disclosure of proprietary chemical formulas..
				(b)Clean Water Act
 (1)Limitation on permit requirementSection 402(l) of the Federal Water Pollution Control Act (33 U.S.C. 1342) is amended by striking paragraph (2) and redesignating paragraph (3) as paragraph (2).
 (2)DefinitionsSection 502 of the Federal Water Pollution Control Act (33 U.S.C. 1362) is amended— (A)by striking paragraph (24); and
 (B)by redesignating paragraphs (25) and (26) as paragraphs (24) and (25), respectively. (3)Study (A)In generalThe Secretary of the Interior shall conduct a study of stormwater impacts with respect to any area that the Secretary determines may be contaminated by stormwater runoff associated with oil or gas operations, which shall include—
 (i)an analysis of measurable contamination in such area; (ii)an analysis of ground water resources in such area; and
 (iii)an analysis of the susceptibility of aquifers in such area to contamination from stormwater runoff associated with such operations.
 (B)ReportNot later than 1 year after the date of enactment of this section, the Secretary shall submit to Congress a report on the results of studies conducted under subparagraph (A).
					(c)Clean Air Act
 (1)Repeal of exemption for aggregation of emissions from oil and gas sourcesSection 112(n) of the Clean Air Act (42 U.S.C. 7412(n)) is amended by striking paragraph (4). (2)Hydrogen sulfide as a hazardous air pollutantThe Administrator of the Environmental Protection Agency shall—
 (A)not later than 180 days after the date of enactment of this Act, issue a final rule adding hydrogen sulfide to the list of hazardous air pollutants under section 112(b) of the Clean Air Act (42 U.S.C. 7412(b)); and
 (B)not later than 365 days after a final rule under subparagraph (A) is issued, revise the list under section 112(c) of such Act (42 U.S.C. 7412(c)) to include categories and subcategories of major sources and area sources of hydrogen sulfide, including oil and gas wells.
					(d)Solid Waste Disposal Act
 (1)Identification or listing, and regulation under subtitle cParagraph (2) of section 3001(b) of the Solid Waste Disposal Act (42 U.S.C. 6921(b)) is amended to read as follows:
					
 (2)Not later than 1 year after the date of enactment of the Fracking Disclosure and Safety Act, the Administrator shall— (A)determine whether drilling fluids, produced waters, and other wastes associated with the exploration, development, or production of crude oil, natural gas, or geothermal energy meet the criteria promulgated under this section for the identification or listing of hazardous waste;
 (B)identify or list as hazardous waste any drilling fluids, produced waters, or other wastes associated with the exploration, development, or production of crude oil, natural gas, or geothermal energy that the Administrator determines, pursuant to subparagraph (A), meet the criteria promulgated under this section for the identification or listing of hazardous waste; and
 (C)promulgate regulations under sections 3002, 3003, and 3004 for wastes identified or listed as hazardous waste pursuant to subparagraph (B), except that the Administrator is authorized to modify the requirements of such sections to take into account the special characteristics of such wastes so long as such modified requirements protect human health and the environment..
 (2)Regulation under subtitle dSection 4010(c) of the Solid Waste Disposal Act (42 U.S.C. 6949a(c)) is amended by adding at the end the following new paragraph:
					
						(7)Drilling fluids, produced waters, and other wastes associated with the exploration, development, or
 production of crude oil, natural gas, or geothermal energyNot later than 1 year after the date of enactment of the Fracking Disclosure and Safety Act, the Administrator shall promulgate revisions of the criteria promulgated under section 4004(a) and under section 1008(a)(3) for facilities that may receive drilling fluids, produced waters, or other wastes associated with the exploration, development, or production of crude oil, natural gas, or geothermal energy, that are not identified or listed as hazardous waste pursuant to section 3001(b)(2). The criteria shall be those necessary to protect human health and the environment and may take into account the practicable capability of such facilities. At a minimum, such revisions for facilities potentially receiving such wastes should require ground water monitoring as necessary to detect contamination, establish criteria for the acceptable location of new or existing facilities, and provide for corrective action and financial assurance as appropriate..
				